Exhibit10.1 FLAGSHIP BUSINESS ACCELERATOR TENANT LEASE THIS LEASE, is made and entered into this 1st Day of July, 2007, by and between FLAGSHIP ENTERPRISE CENTER, INC., an Indiana not-for-profit corporation (hereinafter called "Landlord"), and ALTAIR Nanotechnologies, a Nevada Corporation (hereinafter called "Tenant"). Witnesseth That: Article I. Leased Premises. Section 1.01. Lease and Description of Premises, Landlord, for and in consideration of the rent, covenants, agreements and conditions stated herein, does hereby lease to Tenant and Tenant does hereby lease from Landlord the following described premises (hereinafter referred to as the "Leased Premises") situated in the Flagship Business Accelerator Building located at 3019 Enterprise Drive, Flagship Business Park, Anderson, Indiana 46013 (hereinafter referred to as "Building") and including all that certain space, which is on the second floor of the Flagship Enterprise Center Building which is designated as Suite # 100, Suite # 200, and Suite # 300 consisting of 30,000 square feet of space as shown in Exhibit "A." Section 1.02. First Right of Refusal for Additional Space. Tenant has expressed interest in as much as 10,000 Square Feet of additional space in the building. Accordingly, Landlord agrees to give tenant a one-time first right of refusal with 30 days written notice. Tenant agrees that once refused in writing by tenant this right shall expire. 070701 Altairnano - Flagship Business Accelerator Lease.doc Page 1 of 17 Section 1.03. Additional Consideration to Tenant/Use of Equipment and Shared Services. As additional consideration of Tenant's payment of rent as herein below provided, Landlord shall provide Tenant with the following equipment and/or services: (a)Parking. Landlord shall provide Tenant with access to parking facilities, which shall be subject to availability and Landlord's parking facilities policies. Handicapped parking is made available for those tenant/visitors with a handicap parking pass only, all others may be towed or ticketed. Section 1.04. Examination and Inspection of Leased Premises/Renovation Expenses. Tenant acknowledges that it has had the opportunity to examine and inspect and has examined and inspected the Leased Premises. Tenant accepts the Leased Premises in their current "as is" condition, subject to the responsibility of the Landlord to effect repairs and maintenance as below provided. As per the negotiations heretofore completed between the parties, Landlord, prior to the inception of this Lease, has renovated and improved the Leased Premises. As to such renovations and improvements, Landlord has paid or will pay the total cost of such renovations and improvements. Section 1.05. Additional Leasehold Improvements. Landlord agrees to provide the first $ 110,000 in additional leasehold improvements at no cost to Tenant. Such improvements are at the sole discretion of and are subject to prior written approval by Tenant. Article II. Lease Term Section 2.01. Initial Lease Term. Unless sooner terminated under the provisions hereof, the term of this Lease shall be for a period of five (5) years (the "Initial Term"), commencing on the 1St day of July, 2007 (hereinafter referred to as the "Commencement Date") and ending on the 30th Day of June, 2012. Section 2.02. Lease Renewal. This Lease may be renewed for subsequent terms of one (1) year (each a "Renewal Term") on such terms as are mutually agreed to by the parties. Provided, however, the rent to be charged by Landlord during certain specified Renewal Terms shall be no greater than as set forth in paragraph 3.02 below. The term of this Lease, including the Initial Term and any Renewal Term(s), is referred to in this Lease as the "Term." Section 2.03. Provisions for Negotiation_ of Renewal. The parties shall commence negotiations for a Renewal Term no sooner than ninety (90) days before the expiration of the existing Term and such negotiations shall be completed no later than thirty (30) days before the expiration of the existing Term. 070701 Altairnano - Flagship Business Accelerator Lease.doc Page 2 of 17 Section 2.04. Holding Over. In the event Tenant remains in possession of the Leased Premises after the expiration of the Initial Term and/or expiration of a renewal term, without the execution of a lease extension agreement or exercise of a renewal option, Tenant shall be deemed to be occupying the Leased Premises as a tenant from month to month and all terms of the Lease shall continue unabated, excepting for the length of term as herein specified. Such month to month tenancy may at any time be terminated by either party upon thirty (30) days written notice given to the other party. Article III. Rental Payments. Section 3.01. Rent. Based upon negotiations between the parties, Tenant shall pay, as rent, to Landlord, a sum equal to the stipulated fair market rent of the Leased Premises as set forth in Exhibit "B" ("Rent"). Such Rent shall be increased from each successive annual anniversary date of the lease as shown in Exhibit °B". Section 3.02. Rent During Renewal Terms. The rental payments for any Renewal Term shall be in the monetary sum mutually agreed to by the parties prior to the commencement of the Renewal Term. Section 3.03. Tenant's Payment of Utilities. Tenant shall pay all usage and other monthly charges for all utility services rendered or furnished to or based upon or in connection with the Leased Premises, including, but not limited to, electricity, gas, water/sewage, or other utility or service. Section 3.05. Payment of Taxes on Real Estate and Personal Property. Landlord covenants and agrees to assume and pay all real estate taxes, if any, incurred and/or assessed against the real estate and improvements located on the Leased Premises. Tenant covenants and agrees to assume and pay all personal property taxes incurred and/or assessed against the personal property owned by Tenant located on the Leased Premises. Section 3.06. Past Due Payments. In the event any rental payment or other payment owing from Tenant to Landlord pursuant to this Lease shall become overdue for a period in excess of ten (10) days, a late charge in the amount of five percent (5%) of such overdue payment shall be paid by Tenant to Landlord, which late charge shall be payable upon demand. Said late charge shall be in addition to and not in lieu of any other remedy Landlord may have and any fee, charge, payment and advancements landlord may be entitled to hereunder or by law. In the event any rental payment or other payment owing from Tenant to Landlord pursuant to this Lease shall become overdue for a period in excess of twenty-five (25) days, such unpaid amounts shall bear interest from the due date thereof to the date of payment at the rate of one and one-half percent (1 ½ %) per month. 070701 Altairnano - Flagship Business Accelerator Lease.doc Page 3 of 17 Section 3.07. Place of Payments. All payments required to be paid, and all statements required to be rendered by Tenant to Landlord shall be delivered to Landlord at its address set forth in Section 15.01 hereof or to such other address as Landlord specifies to tenant in accordance with such Section. Article IV. Use and Occupancy. Section 4.01. Use of Leased Premises. The Leased Premises in the office area shall be used solely as office or laboratory research space. The Leased Premises in the manufacturing area shall be used as manufacturing, research or lab space. Tenant will have full access to and use of Tenant Space, and the right to use and access all common areas within the Building on an "as available" basis, subject to the Flagship Enterprise Center's Building Rules and Regulations, as amended or modified from time to time, which are incorporated by reference into this Lease. Tenant hereby acknowledges receipt of the current Building Rules and Regulations. Landlord shall provide to Tenant written notice of any amendments or modifications to the Building Rules and Regulations, which shall be effective with respect to Tenant after such notice has been given. Tenant will not have access to any other areas within the Building, including but not limited to the space of other tenants and Landlord's executive offices. Section 4.02. Prohibition Against Waste and Unlawful Uses. Tenant shall not commit or allow any waste or damage to be committed on any portion of the Leased Premises. Tenant shall not occupy or use or permit any portion of the Leased Premises to be occupied or used for any business or purpose which is unlawful, disreputable or deemed to be hazardous, or permit anything to be done which would in any way significantly increase the cost of insurance coverage on the Leased Premises or its contents. Section 4.03. Prohibition Against Use or Storage of Hazardous Materials. Tenant shall not maintain, store or use any other hazardous materials upon the Leased Premises without Landlord's written consent. Hazardous materials shall mean any hazardous, toxic or radioactive substance, matter, material or waste which is or becomes regulated by any federal, state or local law, ordinance, order, rule, regulations, code or other governmental restriction or requirement and includes, without limitation, asbestos, petroleum products and the terms hazardous substance and hazardous waste as defined in CERCLA and RCRA, as each may be amended. If any hazardous materials are necessary for the carrying on of tenant's business operations, notice of existence of such materials must be given to Landlord, and Tenant shall retain such licenses as may be required to handle, transport and dispose of such materials in accordance with local, state and federal rules, regulations and laws. 070701 Altairnano - Flagship Business Accelerator Lease.doc Page 4 of 17 Section 4.04. Environmental Responsibility. Tenant must supply Landlord Material Safety Data Sheets for all chemicals used by Tenant. Tenant must comply with the OSHA and EPA requirements. Noise levels created by Tenant's machinery must not exceed a limit of 85 decibels or such noise level required by the applicable zoning ordinance, whichever is lower. Tenant shall defend and hold Landlord harmless from all fines, penalties and costs relating to any violation or noncompliance with such laws and regulations. Section 4.05. Prohibition Against Excessive Floor Loads. Tenant shall not overload the floors of the Tenant Space beyond their designed weight-bearing capacity, Landlord reserves the right to direct the positioning of all heavy equipment, furniture and fixtures that Tenant desires to place in the Tenant Space so as to distribute weight properly. Landlord may require the removal of any equipment, furniture or fixtures that exceeds appropriate weight limits for the Tenant Space. Section 4.06. Condition, Alterations and Additions. Tenant's acceptance of the Leased Premises on the Commencement Date shall be as is, where is and without warranty of any kind as to zoning, condition, fitness for Tenant's business purpose or otherwise. Tenant assumes sole responsibility for examining the Leased Premises prior to the Commencement Date to assure itself of the Leased Premises' compliance with this Lease and Tenant's business purpose. Tenant shall make no leasehold improvements, alterations or additions to any part of the Leased Premises without the prior written consent of Landlord.
